 


EXHIBIT 10(ch)
 
GROUP EXCESS BENEFIT PLAN








POLICY NUMBER:
G - 00144
   
POLICYHOLDER:
National Western Life Insurance Company
   
POLICY EFFECTIVE DATE:
May 1, 1990
   
POLICY ANNIVERSARY DATES:
May 1
   
STATE OF DELIVERY:
TEXAS





This policy is issued in consideration of the application of the Policyholder
and payment of premiums as provided in the policy.  The Company agrees to pay
group insurance benefits as provided herein with respect to each Insured Person.


The initial premium is due on the Policy Effective Date and subsequent premiums
shall be due on the same day of each month thereafter


This policy is governed by the laws of the state of delivery.


All periods of insurance hereunder shall begin at 12:01 A.M., Standard Time, at
the Policyholder’s normal place of business.  The policy is amended and restated
effective
May 1, 2009.


The following pages are part of the policy as fully as if recited over the
signatures below.


The Company has caused this policy to be executed on the Policy Effective Date.

 




/S/J. Mark Flippin
SECRETARY
/S/G. Richard Ferdinandtsen
PRESIDENT




 
 

--------------------------------------------------------------------------------

 

GROUP EXCESS BENEFIT PLAN
 




CONTENTS




Section
Page
Description
     
1.
3
Schedule of Benefits
     
II.
3
Definitions
     
III.
4
Premiums
     
IV.
6
Eligibility and Effective Date
     
V.
8
Benefits
     
VI.
9
Coordination of Benefits
     
VII.
11
Payment of Benefits
     
VIII.
13
Termination of Insurance
     
IX.
14
General Provisions
     
X
15
Continuation
           




 
 

--------------------------------------------------------------------------------

 




I. SCHEDULE OF BENEFITS
 
BENEFITS:   100% of all Covered Expenses
 
MAXIMUM BENEFIT FOR EACH CLASS OF EMPLOYEES:   The Maximum Annual Benefit for
each Benefit Year as specified in the application of the Policyholder and as
approved by the Company.
 
LIMITATION.   This Schedule of Benefits is subject to all of the provisions
contained in this policy.
 
II. DEFINITIONS
 
Benefit Year:  The twelve month period which:
 
1.
Begins on the Effective Date of this policy, and the same date each calendar
year thereafter; and

2.
Ends on the day before that date each calendar year thereafter (herein called
the Anniversary Date).

 
Class:  A classification of its Employees by the Policyholder, which is
determined by salary, position, length of service or other conditions of
employment.  The amount of Coverage under this Policy will be identical for each
covered Unit of the same class.
 
Coverage:  The Benefits granted by the Company with respect to each Class.  The
maximum amount of such Benefits for each Benefit Year is as specified in the
application of the Policy and as approved by the Company.
 
Covered Expenses:  Any bona fide medical or dental expense which is:
 
1.
Incurred while this Policy is in force and while the Insured Person is covered
hereunder; and

2.
Recognized as a covered expense in accordance with the provision of Section 213
of the Internal Revenue Code of 1954, as amended, and of the Regulations and
rulings promulgated thereunder; and

3.
Not an expense which is payable under any other Plan, regardless of whether
claim for such payment has been made; and

4.
Not an expense due to an injury or illness which is covered by Workers'
Compensation, maritime, or any occupational disease law.

5.
Covered expenses include Cosmetic Surgery as any procedure that is directed at
improving the patient's appearance and does not meaningfully promote the proper
function of the body or prevent or treat illness.

6.
Covered expenses also include Well Baby Care nursing or attendant services for a
period of 90 days with a doctor’s recommendation due to the health of the
mother.



Covered Unit:  An Insured Employee or an Insured Employee and his
Dependents.  The terms "Insured Employee", "Insured Dependent", and "Insured
Person" are used in this Policy to denote the individuals so covered where
applicable.


Plan:  Refer to definition provided in Section VI. Coordination of Benefits

 
 

--------------------------------------------------------------------------------

 

III. PREMIUM
 
3.1
Premium Payment Agreement.  The amount and manner of payment of premiums due
under this Policy is specified in the Premium Payment Agreement between the
Policyholder and the Company.

 
3.2
Grace Period.  Unless the Policyholder has given notice of termination, a grace
period of 31 days shall apply during which coverage under this Policy shall
remain in force.  This Policy shall automatically terminate at the end of the
Grace Period if the Policyholder has failed to pay the full amount of any
premium due within the time required by the Premium Payment Agreement.  This
provision does not apply to the initial (advance) premium.

 
3.3
Limitation of Liability for Premium.  The maximum liability of the Policyholder
for the payment of Reimbursement Premiums, as defined in the Premium Payment
Agreement, for each Benefit Year shall be equal to 85% of the Aggregate
Liability applicable to such year as provided below.

 
 
a.
Maximum Annual Aggregate Liability.  The Maximum Annual Aggregate Liability
(Aggregate Liability) for each Benefit Year is the sum of the Maximum Annual
Benefits for each Covered Unit which is insured under this Policy at any time
during the Benefit Year.

 
 
b.
Initial Amount.  The initial amount of the Aggregate Liability is the sum of
such Maximum Annual Benefits specified in the Policyholder's application, as
approved by the Company.

 
 
c.
Increases.  A Policyholder may, at any time, increase the amount of the
Aggregate Liability for any Benefit Year by applying to the Company for the
addition of Covered Units or for an increase in the amount of Coverage
applicable to a Class of Covered Units.  The increase in the amount of Aggregate
Liability will take effect upon the Company's approval of a written notice from
the Policyholder which includes the name of the persons to be added and the
amount of coverage for each.

 
 
d.
Decreases.  In no event will the amount of the Aggregate Liability for a Benefit
Year be decreased during such year.  Termination of a Covered Unit's coverage
will not operate to decrease the amount of the Aggregate Liability during that
Benefit Year.



 
e.
Renewal Aggregate Liability. A Policyholder may establish a new Aggregate
Liability to take effect as of the Anniversary date for the next Benefit
Year.  The amount of such Aggregate Liability may be more or less than the
amount applicable to the prior year, and will take effect for the next Benefit
Year, provided the Company approves a written notice from the Policyholder which
includes the names of all persons to be covered and the amounts of coverage for
each.  All such applications must be received at the Company prior to such
Anniversary.

 

 
 

--------------------------------------------------------------------------------

 



 
3.4
Liability Not Limited.  The limitation of liability for the payment of
Reimbursement Premiums for each Benefit Year shall not apply with respect to
each and every one of the following:

 
a.
The amount of any Benefits which are not actually paid by the Company during a
Benefit Year, regardless of whether the expenses were incurred during such
year.  Any claim for Benefits on which a completed proof of loss, which does not
require any additional information or follow-up, has been received by the
Company and which has been date stamped at the Home Office of the Company at
least 10 days before the end of a benefit year will be considered "paid" during
such Benefit Year, if subsequently app

 
 
b.
roved by the Company for payment; and

 
 
c.
The amount of any medical expense incurred prior to the Effective Date of
coverage; and

 
 
d.
The amount of any medical expense incurred after the date coverage terminates;
and

 
 
e.
The amount of any Benefits paid with respect to an Insured Person, if such
payment is made during a Benefit Year in which the person is not covered under
this Policy; and

 
 
f.
The amount by which the Coverage applicable to an Insured person during the
Benefit Year in which Benefits have been paid is less than the amount of such
person's coverage during the immediately preceding Benefit Year; and

 
 
g.
The amount of any and all costs, expenses, and damages, as provided in the
Indemnification Section of the Premium Payment Agreement.


 
 

--------------------------------------------------------------------------------

 

IV.           ELIGIBILITY AND EFFECTIVE DATE
 
4.1
Eligible Employee. Any person who is:



a.
I.
Chairman of the Board or his
 
$350,000.00
   
surviving Dependents
     
II.
Retired Chairman of the Board
 
$350,000.00
   
and his Dependents or surviving Dependents
       
of same (who has served 7 or more years since 1980)
     
III.
President
 
$100,000.00
 
IV.
Retired President
       
(who has served 7 or more years since 1980 and
       
was employed on January 1, 2004)
 
$100,000.00
 
V.
Retired President
       
(who has served 7 or more years since 1980 and
       
was employed prior to January 1, 2004)
 
$ 50,000.00
 
VI.
Executive Vice President
 
$ 50,000.00
 
VII.
Senior Vice Presidents
 
$ 50,000.00
 
VIII.
Vice Presidents, hired or promoted
 
$ 50,000.00
   
prior to May 1, 2007
     
IX.
Members of the Board
 
$ 50,000.00
 
X.
General Counsel
 
$ 50,000.00
 
and
               
b.
 
Covered as an Insured Person under the Policyholder's Group Health plan named in
the application, or such other Health Plan, which is accepted by the Company



 
4.2
Eligible Dependent.

 
 
 
a.
A dependent of an Insured Employee who is covered as an Insured Dependent under
the Policyholder's Group Health Plan or other accepted Health Plan, as stated
above; or

 
 
 
b.
A child of the Insured Employee who is incapable of self-support and maintenance
because of mental disability or physical handicap and is chiefly dependent upon
the Insured Employee for support and maintenance.  The Insured Employee must
furnish proof of such incapacity and dependency that is satisfactory to the
Group.  Coverage will be continued as long as the child is incapacitated and
dependent, unless otherwise terminated in accordance with the terms of the
Contract.

 

 
 

--------------------------------------------------------------------------------

 

 


 
4.3
Effective Date.  The insurance of an Employee or an Employee and his Dependent
will take effect as of the date, and for the amount of Coverage, which is
specified in the Application, upon approval by the Company.  In no event may
such date be prior to the beginning date of the current fiscal year.

 
4.4
Changes.  The amount of Coverage may be increased or decreased with respect to
each Class of Covered Units, and additional Covered Units may become insured at
any time during a Benefit Year, by written notice from the Policyholder, which
includes the name of the persons and the amount of Coverage for each.  Such
increases and additions shall take effect as specified in the Application, upon
approval by the Company.

 

 
 

--------------------------------------------------------------------------------

 



V. BENEFITS
 
5.1
Benefits Payable.  Subject to all of the provisions of this Policy, the Company
will pay, as Benefits, 100% of the Covered Expenses as follows:

 
 
a.
During the First Benefit Year of a Covered Unit's Coverage under this Policy,
all such Covered Expenses must be Incurred during such Benefit Year. As used in
this Policy, the date a medical expense in "Incurred" is the date treatment or
services were actually rendered, or the date an item was actually purchased, and



 
b.
During subsequent Benefit Years, all such Covered Expenses must have been
Incurred while the Covered Unit's insurance under this Policy is in
effect.  Accordingly, Covered Expenses Incurred in one Benefit Year which are
not paid during such year will be paid in the subsequent Benefit Year, subject
to all of the provisions of this policy.

 
5.2
Maximum Benefit.  The maximum amount of Benefits payable under this Policy for
each Covered Unit during each Benefit Year is the amount of the Maximum Annual
Benefit in effect for such Covered Unit, as specified in the Application, as
approved by the Company.




 
 

--------------------------------------------------------------------------------

 



VI. COORDINATION OF BENEFITS
 
6.1
Benefits Subject to this Provision.  This provision shall be applicable to all
Benefits under this Policy.

 
6.2
Definition of "Plan".  Any group Plan providing benefits or services for or by
reason of medical or dental care or treatment by:



 
a.
Group, blanket, or franchise insurance coverage;



 
b.
Blue Cross, Blue Shield, group practice and other pre-payment coverage; and



 
c.
Any self-funded or self-insured coverage established or maintained by an
employer for his employees; and



 
d.
Any coverage under governmental programs; and



 
e.
Any coverage required or provided by statute.

 
In particular, but not by way of limitation, "Plan" shall mean any of the Plans
described above with respect to which an Insured Employee or Dependent, or both,
meets the eligibility requirements to be an Insured Person at any time while
insured under this Policy.  The term "Plan" shall be construed separately with
respect to each policy, contract or other arrangement for benefits or services
and separately with respect to that portion of any such policy, contract or
other arrangement which reserves the right to take the benefits or services of
other Plans into consideration in determining its benefits and that portion
which does not.
 
6.3
Effect on Benefits.  The amount of Benefits payable under this Policy shall be
reduced to the extent that the sum of such reduced Benefits and the amount of
the benefits payable under all other Plans as defined in 6.2 of this Section
shall not exceed the total amount of the Covered Expenses.

 
6.4
Order of Benefit Determination.  The benefits of all other Plans as defined in
6.2 of this Section shall be determined before the Benefits of this Policy,
except in the case of a governmental plan which is required by law to be
secondary.

 
6.5
Right to Receive and Release Necessary Information.  For the purpose of
determining the applicability of, and implementing the terms of, this provision
or any provision or similar purpose of any other Plan, the Company may, without
the consent of, or notice to, any person, release to or obtain from any other
insurance company or other organization or individual, any information with
respect to any person, which the Company deems to be necessary for such
purposes. Any person claiming benefits under this policy shall furnish to the
Company such information as may be necessary to implement this provision.


 
 

--------------------------------------------------------------------------------

 



6.6
Right of Recovery.  Whenever payments have been made under this Policy with
respect to Covered Expenses in a total amount, at any time, in excess of the
maximum amount of payment necessary at that time to satisfy the interest of this
provision, the Company shall have the right to recover such payments, to the
extent of such excess, from among one or more of the following, as the Company
shall determine:



 
a.
Any persons to or for or with respect to whom payments were made;



 
b.
Any other insurance companies; and



 
c.
Any other organizations.


 
 

--------------------------------------------------------------------------------

 

VII. PAYMENT OF BENEFITS
 
7.1
Claims Procedure.  The following procedure must be followed by Insured Employees
to obtain payment of Benefits under this Policy for themselves and for their
Insured Dependents.

 
 
a.
Notice of Claim.  Within 20 days after the date a Covered Expense is incurred,
written notice must be submitted to the Company, identifying the person whose
condition, illness, or injury is the basis of a claim.

 
 
b.
Claim Forms.  Claim forms for submitting proof of loss will be furnished by the
Company upon receipt of notice of a claim.  If such forms are not furnished
within 15 days after receipt of notice of a claim, an Insured Employee may use
any written form as a claim form to submit a proof of loss which includes
information indicating the occurrence, character, and extent of the Covered
Expense for which a claim is made, and the identity of the insured Person
incurring such expenses.

 
 
c.
Proof of Loss.  A completed claim form together with the original bills for
medical expenses incurred, a statement from the attending physician and a proof
of settlement from all other Plans pursuant to paragraph 6.4 above, must be
submitted to the Home Office of the Company within 90 days after the date a
Covered Expense is incurred.  The Policyholder's statement on each such claim
for shall be a representation that the person with respect to whom claim is made
was an Insured Person on the date the Covered Expense was incurred.



7.2
Payment of Benefits.  All Benefits under this Policy will be paid to the Insured
Employee for Covered Expenses incurred by him or his Insured Dependent.  Such
payment shall be made immediately upon receipt of due proof of loss.

 
In the event of the death or incapacity of the Insured Employee, Benefits will
be paid to his estate or legally appointed guardian, respectively.
 
No assignment of all or any portion of any Benefit payable under this Policy
shall be binding or enforceable against the Company, regardless of whether the
Company has prior notice of such assignment.
 
7.3
Rights of Company.  The Company reserves the right to have a physician of its
own choosing examine any Insured Person whose condition, illness, or injury is
the basis of a claim.  All such examinations shall be at the expense of the
Company.  This right may be exercised when and as often as the Company may
reasonable require during the pendency of a claim.  The opportunity to exercise
this right shall be a condition for obtaining payment of benefits for the claim.

 

 
 

--------------------------------------------------------------------------------

 



 
The Company reserves the right to have an autopsy performed upon any deceased
Insured Person whose condition, illness, or injury is the basis of a
claim.  This right may be exercised only where not prohibited by law.
 
The Company reserves the right to deduct from any benefits payable under
this Policy to an Insured Employee, the amount of any prior payment which has
been made to such Insured Employee:
 
 
a.
In error; or

 
 
b.
Pursuant to a misstatement contained in a proof of loss; or

 
 
c.
Pursuant to a misstatement made to obtain coverage under this Policy within 2
years after the date such coverage begins; or

 
 
d.
With respect to an ineligible person; or

 
 
e.
Pursuant to a claim for which benefits are recoverable under any Plan or act of
law providing for coverage for occupational or maritime injury or disease.

 
This provision shall not be deemed to require the Company to pay benefits under
this Policy in any such instance.  Such deduction may be made against any claim
for benefits under this Policy by the Insured Employee or by any of his Insured
Dependents, if such payment is made with respect to such Insured Employee or any
person covered or asserting coverage as a Dependent of such Insured Employee.


7.4
Discharge of Liability.  Any payment made in accordance with the provisions of
this Section shall fully discharge the liability of the Company to the extent of
such payment.

 
7.5
Legal Action.  No action at law or in equity shall be brought under this Policy
prior to the expiration of 60 days after proper written proof of loss has been
furnished in accordance with the requirements of this Policy.  No such action
shall be brought after the expiration of 3 years after the time written proof of
loss is required to be furnished in accordance with the requirements of this
Policy.

 

 
 

--------------------------------------------------------------------------------

 



VIII. TERMINATION OF INSURANCE
 
8.1
Termination of Policy.  This policy may be terminated at any time by written
agreement between the Policyholder and the Company.

 
The Policyholder may terminate this policy by written notice to the Company on
or before any Premium Due Date, effective on said Premium Due Date.
 
The Company may cancel this policy on any Premium Due Date after it has been in
effect for 12 months.  Written notice will be given to the Policyholder at least
31 days in advance of the termination date.
 
This policy will terminate for non-payment of premiums as stated under Grace
Period.
 
When this policy terminates:
 
 
1.
The Company shall promptly return any unearned premium paid; and

 
 
2.
The Policyholder agrees to pay, and shall be liable for, any earned premium
which has not been paid.

 


8.2
Termination of Employee Insurance.  An Insured Employee's insurance will end on
the date:

 
a.
This Policy terminates; or



b.           Such Employee ceases to be as Eligible Employee (as defined in
section 4.1); whichever is earlier.
 


8.3
Termination of Dependent Insurance.  The Dependent insurance of any Insured
Employee will end on the date:

 
a.
The Insured Employee's insurance ends; or



 
b.
All Dependent Insurance under this policy is deleted;

whichever is earlier.


Insurance for each Dependent will end on the date he ceases to be an Eligible
Dependent (as defined in section 4.2).

 
 

--------------------------------------------------------------------------------

 

IX. GENERAL PROVISIONS
 
 
9.1
Entire Contract.  This policy, the Premium Payment Agreement, and the
Application of the Policyholder, which is attached hereto, constitute the entire
contract between the Policyholder and the Company.

 
All statements made by:
 
 
a.
The Policyholder; or

 
 
b.
An Insured Person.

 
shall be deemed representations and not warranties.  No such statement shall be
used in any contest unless a written copy of the statement is, or has been,
furnished to the Insured Person or his beneficiary.
 
9.2
Certificates.  The Company shall furnish to the Policyholder, for distribution
to his Insured Employees, Certificates of Insurance describing the essential
provisions of this policy.

 
9.3
Conformity With Law.  If any provision of this policy is in conflict with any
law to which it is subject, such provision is hereby amended to conform with the
law.

 
9.4
Clerical Error.  No clerical error (by the Policyholder or the Company) shall:



 
a.
Provide insurance to which a person is not entitled; nor



 
b.
Prevent insurance to which he is entitled; under the terms of this policy.



 
Premiums will be adjusted (retro-active for no more than 12 months) when such an
error is found.
 
9.5
Workers' Compensation.  This policy is not a Workers' Compensation policy. It
does not replace nor satisfy any requirement for such insurance.

 
9.6
Use of Pronouns.  A masculine pronoun, when used herein shall include the
feminine, unless the context clearly indicates otherwise.


 
 

--------------------------------------------------------------------------------

 

X. CONTINUATION
 
Continuation of Coverage.  Insurance may be continued for an Insured Employee
and his Insured Dependents for up to 18 months after it would otherwise end due
to:
1.
Termination of employment; or

2.
Reduction in hours of work.

 
If such Employee or his Insured Dependent is determined under The Social
Security act to have been disabled at the time of the Qualifying Event named
above, this Coverage may be continued for up to 29 months. Proof of this
determination must be sent to the Company:
1.
Within 60 days after such determination is made; and

2.
Before the 18 month continuation ends.



If an Insured Employee who is on the 18 month continuation dies, or becomes
entitled to benefits under Medicare, his Insured Dependents will be entitled to
a total of 36 months of continued coverage. This shall be counted from the date
of the original Qualifying Event.
 
Insurance may be continued for Insured Dependents only for up to 36 months after
it would otherwise end due to:
1.
Death of the Insured Employee; or

2.
Divorce or legal separation; or

3.
The Insured Employee becoming entitled to benefits under Medicare; or

4.
An Insured Dependent child ceasing to satisfy the definition of an Eligible
Dependent.



Requirements.  The Insured Person who wants to continue his coverage must:
1.           Elect this continue coverage within 60 days of the later of
 
a.
The date his insurance would otherwise end; or

 
b.
The date he received notice from the Plan Administrator of the right to continue
his coverage; and



2.
Pay the required premium to his Employer. The first premium must be paid within
45 days after he elects this Continuation. It shall include the time from the
date insurance would have ended to one month past the date Continuation was
elected. Subsequent premiums must be paid monthly, in advance. For the first 18
months of Continuation the required premium shall be 102% of the group
premium.  For an Employee who qualifies for the 29 months continuation due to
disability, the premium for the additional 11 months of coverage shall be
increased to 150%.



No Evidence of Insurability is required for this Continuation.


Notice.  The Insured Employee is required to notify the Plan Administrator
within 30 days after a Dependent's insurance would end due to:
1.
Divorce or legal separation; or

2.
A Dependent child no longer being eligible.


 
 

--------------------------------------------------------------------------------

 



Termination of Continued Coverage.  This continued coverage will end on the
earliest of the following dates:
1.
The end of the last period for which the required premium was paid; or

2.
The date this policy terminates (The Employee or Dependent may be entitled to
coverage under another health plan the Employer provides for his employees); or

3.
The date the Insured Person becomes covered under another group health plan
which does not contain any exclusion or limitation with respect to any
pre-existing condition of such Insured Person; or

4.
The date the Insured Person becomes entitled to benefits under Medicare; or

5.
For a Continuation due to termination of employment or reduction in hours, the
end of a period of 18 months following the date insurance would have otherwise
ended, unless extended to 29 months due to determination of disability; or

6.
For a Continuation for any reason except termination of employment or reduction
in hours, the end of a period of 36 months following the date insurance would
have otherwise ended.

 
COMPLAINT NOTICE: Should any dispute arise about your premium or about a claim
that you have filed, write to:
 
American National Insurance Company
Health Claims Department
One Moody Plaza
Galveston, Texas 77550.
 
If the Problem is not resolved, you may also write to the:
 
State Board of Insurance Department C
1110 San Jacinto Austin, Texas 78786.
 
This notice of complaint procedure is for information only, and does not become
a part or condition of this policy.

 
 

--------------------------------------------------------------------------------

 
